1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on December 27, 2018, in which claims 1-6, 8-9, and 14-28 were presented for examination, of which claims 14-28 were elected from a restriction requirement, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group II (claims 14-28) in the reply filed on December 2, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 28, the claimed limitation “the stretchable fiber comprises a polyurethane block copolymer” in line: 2 is indefinite because if in claim 27 “polyamide, rubber, and composites thereof” were selected instead of “polyurethane”, claim 28 would be modifying the claim it depends from resulting in a 35 USC 112(d). In addition, it is unclear what a “block copolymer” is. Examiner assumed the limitation should read as “black copolymer”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, and 16-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shamis et al. (US PG Pub. 2008/0263738).
	Regarding claim 14, Shamis et al. “Shamis” discloses a three dimensional water vapor permeable glove (20, Fig. 1) comprising a functional layer assembly (21, Fig. 2 and 3); 
	the functional layer assembly (21) having a first portion (see Fig. below) and a second portion (see Fig. below) superimposed on each other such as to define a shape of the three-dimensional glove (examiner notes “a shape of the three-dimensional glove” is shown in Fig. 2 and 3), the first portion (see Fig. below) and the second portion (see Fig. below) joined together by a single seam (23) so as to form a pocket (22) having an insertion opening (Par. 0055, Lines: 11-12); wherein the functional layer assembly (21) has an inherently stable three-dimensional structure (examiner notes “an inherently stable three-dimensional structure” is shown in Figs. 1-3).  

    PNG
    media_image1.png
    428
    802
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated

	Regarding claim 16, Shamis discloses the single seam (23, Fig. 3) is visible on an outer side of the functional layer assembly (see Fig. above, Par. 0058, Lines: 7-9).  

	Regarding claim 17, Shamis discloses at least one of the first portion and the second portion is seamless (Par. 0057, Lines: 1-8).  

	Regarding claim 18, Shamis discloses the seam (23, Fig. 3) is any of a stitched seam (Par. 0058, Lines: 1-4).
  
	Regarding claim 19, Shamis  discloses at least one of the first portion (see Fig. above) and the second portion (see Fig. above) comprises at least one further seam (examiner notes  the seam joining the left edge, 23a,  is the “at least one further seam” since its distanced from the seam at the right edge, 23a).  

	Regarding claim 20, Shamis discloses at least one patch (41, Par. 0071, Lines: 1-7) attached to any of the first portion and the second portion (Par. 0072, Lines: 8-13).  

	Regarding claim 21, Shamis discloses the seam (23, Fig. 3) that joins the first portion and the second portion of the functional layer assembly (see Figs. above) is a symmetric seam (examiner notes a “symmetric seam” is shown in Fig. 3).

	Regarding claim 22, Shamis discloses the functional layer assembly (21, Fig. 3) has a folded configuration with the first portion (see Fig. above) and the second portion (see Fig. above) folded and superimposed on each other so as to define the shape of the three-dimensional glove (examiner notes the “folded configuration” is shown in Fig. 3).  

	Regarding claim 23, Shamis discloses the functional layer assembly (21, Fig. 3) comprises a first functional layer assembly (see Fig. above) that forms the first portion (see Fig. above) and a second functional layer assembly (see Fig. above) that forms the second portion (see Fig. above).  

	Regarding claim 24, Shamis discloses the functional layer assembly (21) is at least one of windproof or waterproof (Par. 0068, Lines: 6-8, examiner notes a laminate makes the assembly “windproof or waterproof”).  

	Regarding claim 25, Shamis discloses the functional layer assembly includes at least one stretchable textile layer (Par. 0056, Lines: 5-12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shamis.
	Regarding claim 15, Shamis discloses the single seam (23, Par. 0058, Lines: 1-9, Fig. 3).
	Shamis does not disclose the single seam extends from an inner side of the functional layer assembly to an outer side of the functional layer assembly.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the single seam extends from an inner side of the functional layer assembly to an outer side of the functional layer assembly since that’s how sewing is performed.


Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Tomono (US Patent 8,938,814).
	Regarding claim 26, Shamis discloses the invention substantially as claimed above.
	Shamis does not disclose a stretchable fiber.
Tomono teaches yet another glove, wherein Tomono teaches a glove (1, Fig. 1) comprising at least one stretchable textile layer (2) includes a stretchable fiber (Col. 4, Line: 65 – Col. 5, Line: 2, examiner notes applicant has indicated in their specification on Page 4, Lines: 8-10 that a “stretchable fiber” can be made from polyurethane).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify textile layer disclosed by Shamis, by using a stretchable fiber as taught by Tomono, in order to reduce manufacturing expenses. 
 
	Regarding claim 27, Shamis in view of Tomono disclose the stretchable fiber comprises polyurethane (Col. 4, Line: 65 – Col. 5, Line: 2 of Tomono).

	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Shamis in view of Tomono, further in view of Liao et al. (US PG Pub. 2018/0002839).
	Regarding claim 28, Shamis in view of Tomono disclose the invention substantially as claimed above.
	They do not disclose a polyurethane block copolymer.
	However, Liao et al. “Liao” teaches yet another garment, wherein Liao teaches the stretchable fiber comprises a black copolymer (Par. 0161, Lines: 1-9-black and Par. 0011, Lines: 1-5). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stretchable fiber made from Shamis in view of Tomono, by incorporating a black copolymer as taught by Liao, in order to color the glove for aesthetic purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732